Title: To George Washington from Francis Fauquier, 4 November 1758
From: Fauquier, Francis
To: Washington, George



Sr
Wmsburgh Novr 4th 1758

By an Act of the last Assembly The Regiment under your Command was remanded back to Virginia to protect the Frontiers, and in that Case they were provided for; but if they were not permitted to return by the first of December Their pay from this Colony was to stop from that Day. Some other saving schemes were obliged to be complyed with, for fear the whole should be given up.
By a Letter I received from Coll Byrd I find the Army will be in the Heat of Action, and the Fate of Fort du Quesne depending at that Time. I have therefore summoned an Assembly to meet on Thursday the tenth instant in order to prolong the Time for both the Regiments to remain in the Field in Conjunction with the rest of his Majesties Forces. This is the only Step I could take to prevent the Ruin of the whole Expedition and Save this Colony from the Censure They would lie under as being the sole Cause of the Miscarriage of the whole; If the Fort should not be reduced by that Day.
I make no Doubt but that the Resolves of this Assembly will be favourable to our Wishes; as they have always proved themselves strenuous Asserters of his Majesties Rights. Whatever they are, you shall have them by Express as soon as they are known.
Mr Turner who brought me Letters from the Army carries

five Thousand pounds up with him for the payment of the Regiments. Whether this is sufficient I do not at all know, as I have had no Account either from Mr Boyd, or Major Peachy of what would be necessary: however it will serve to stop a present gap, and more shall be sent on the first Notice. But I desire you will give Orders to the paymasters to send down an Acct of the Time to wch the Forces are paid and what more will be wanting to compleat their pay to the first of December.
I long to see you return Victorious, that I may have the pleasure of taking you by the Hand, and assuring you with what Truth and Regard I am Sr Yr Very Hum. Servt

Fran: Fauquier


P.S. As the Money of the new Emission that is signed is in too large Notes for the purpose of Payment of the Troops; Captn Turner will remain here till the Assembly meets, so I have sent th⟨ose⟩ Letters by the Return of the last Messenger ⟨who⟩ came from the General.


F: F:
